Hurt, J.
The appellant was convicted of an aggravated assault, and from the judgment thereon he appeals to this court. The record as well as the brief and argument of counsel for appellant present but one question for our decision, which is, must the assailant under all circumstances and in every case have in fact the ability to commit the battery? (We are not considering the question of burden of proof.)
The Penal Code, as explained in McKay v. State, 44 Texas, 43, made it absolutely necessary to the commission of an assault that the party have the ability to inflict the violence and battery. And as great indignities and injuries can be inflicted upon the mind and feelings of individuals without the ability in fact to inflict or commit a battery, our Code, since the decision was made in the *288McKay case, has provided “that the use of any dangerous weapon, or the semblance thereof, in an angry or threatening manner, with intent to alarm another, under circumstances calculated to effect that object, comes within the meaning of an assault. Under this provision the ability to commit a battery which was before absolutely necessary under the McKay case, is now under a proper state of facts unnecessary. The assault is complete if the party uses a dangerous weapon, or the semblance thereof, in an angry or threatening manner, with intent to alarm another, and under circumstances calculated to effect that object. With the policy of the law this court has nothing whatever to do.
We are therefore of the opinion that under this provision of the Penal Code the evidence supports the verdict of the jury. The judgment is therefore affirmed.

Affirmed.